Case 0:19-cv-62301-AMC Document 19 Entered on FLSD Docket 02/08/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                            CASE NO. 19-62301-CIV-CANNON/Reid

  NATIKA GRIFFIN,

         Petitioner,
  v.

  STATE OF FLORIDA,

        Respondent.
  _________________________________________/

                                   ORDER ADOPTING
                             REPORT AND RECOMMENDATION

         THIS MATTER comes before the Court upon the Report and Recommendation of

  Magistrate Judge Lissette M. Reid (the “Report”) [ECF No. 18], entered on January 19, 2021. In

  the Report, Judge Reid recommends that the Court deny the Petition for Writ of Habeas Corpus

  filed pursuant to 28 U.S.C. § 2254 [ECF No. 1] (the “Petition”) on the merits, that no Certificate

  of Appealability be issued, and that this case be closed by the Clerk of Court. The Petitioner has

  not filed an objection to the Report, and the time for filing objections has passed. The Court,

  having reviewed the Report, the Petition, the record, applicable law, and being in full agreement

  with the recommendations of Judge Reid, hereby ORDERS that Judge Reid’s Report

  [ECF No. 18] is ADOPTED in full:

         1. The Petition for Writ of Habeas Corpus filed pursuant to 28 U.S.C. § 2254 [ECF No. 1]

             is DENIED;

         2. No certificate of appealability shall issue;

         3. Final judgment will be entered in a subsequent Court Order;

         4. The Clerk is directed to CLOSE this case and TERMINATE all motions.
Case 0:19-cv-62301-AMC Document 19 Entered on FLSD Docket 02/08/2021 Page 2 of 2

                                                 CASE NO. 19-62301-CIV-CANNON/Reid


        DONE AND ORDERED in Fort Pierce, Florida, this 9th day of February 2021.




                                                  _________________________________
                                                  AILEEN M. CANNON
                                                  UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                            2
